 Case 12-41192         Doc 108      Filed 10/02/18 Entered 10/02/18 13:32:14             Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12-41192
         MICHAEL HOWARD
         ERICA HOWARD
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/17/2012.

         2) The plan was confirmed on 05/29/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/28/2014, 02/26/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/15/2018.

         6) Number of months from filing to last payment: 64.

         7) Number of months case was pending: 72.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,419.00.

         10) Amount of unsecured claims discharged without payment: $10,928.92.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 12-41192      Doc 108      Filed 10/02/18 Entered 10/02/18 13:32:14                      Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $37,088.00
       Less amount refunded to debtor                           $1.17

NET RECEIPTS:                                                                                 $37,086.83


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,500.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,667.04
    Other                                                                $427.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,594.04

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICASH LOANS LLC           Unsecured         162.00      1,599.70         1,599.70      1,599.70     182.69
BROTHER LOAN & FINANCE        Unsecured      2,061.56       1,303.39         1,154.89      1,154.89     148.50
CAPITAL ONE AUTO FINANCE      Secured       15,000.00     17,986.25          6,855.01      6,855.01     855.24
CAPITAL ONE AUTO FINANCE      Unsecured      2,994.00            NA               NA            0.00       0.00
CHECK N GO OF ILLINOIS        Unsecured         600.00           NA               NA            0.00       0.00
COMCAST CABLE COMMUNICATION   Unsecured         481.00           NA               NA            0.00       0.00
CONSUMER PORTFOLIO SERV       Secured        1,500.00           0.00         1,714.00      1,714.00        0.07
IL STATE TOLL HWY             Unsecured         355.00           NA               NA            0.00       0.00
INSOLVE RECOVERY LLC          Unsecured            NA         565.71           565.71        565.71      64.58
INSOLVE RECOVERY LLC          Unsecured            NA         613.62           613.62        613.62      70.05
INSOLVE RECOVERY LLC          Unsecured            NA       3,771.60         3,771.60      3,771.60     430.77
INTERNAL REVENUE SERVICE      Unsecured      3,785.92            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE      Priority       3,729.00       4,934.96         4,934.96      4,934.96     281.18
INTERNAL REVENUE SERVICE      Unsecured      3,785.92       4,237.66         4,237.66      4,237.66     484.24
LVNV FUNDING                  Unsecured            NA       2,218.97         2,218.97      2,218.97     253.52
LVNV FUNDING                  Unsecured            NA         854.30           854.30        854.30      97.51
PEOPLES GAS                   Unsecured         973.00           NA               NA            0.00       0.00
PEOPLES GAS                   Unsecured         972.00           NA               NA            0.00       0.00
QUEST DIAGOSTICS              Unsecured         111.00           NA               NA            0.00       0.00
RJM AQUISITIONS FUNDING       Unsecured          93.00         93.02            93.02          93.02     11.00
VILLAGE OF LINCOLNWOOD        Unsecured         162.00           NA               NA            0.00       0.00
VILLAGE OF SKOKIE             Unsecured          45.00           NA               NA            0.00       0.00
VILLAGE OF SKOKIE             Unsecured          45.00           NA               NA            0.00       0.00
VILLAGE OF SKOKIE             Unsecured          45.00           NA               NA            0.00       0.00
VILLAGE OF SKOKIE             Unsecured          45.00           NA               NA            0.00       0.00
VILLAGE OF SKOKIE             Unsecured          45.00           NA               NA            0.00       0.00
VILLAGE OF SKOKIE             Unsecured          45.00           NA               NA            0.00       0.00
VILLAGE OF SKOKIE             Unsecured          45.00           NA               NA            0.00       0.00
VILLAGE OF SKOKIE             Unsecured          45.00           NA               NA            0.00       0.00
VILLAGE OF SKOKIE             Unsecured          45.00           NA               NA            0.00       0.00
VILLAGE OF SKOKIE             Unsecured          45.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 12-41192      Doc 108      Filed 10/02/18 Entered 10/02/18 13:32:14                     Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim        Claim         Principal        Int.
Name                             Class    Scheduled        Asserted     Allowed          Paid           Paid
VILLAGE OF SKOKIE             Unsecured          45.00             NA             NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                 Interest
                                                          Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00             $0.00                    $0.00
      Mortgage Arrearage                                     $0.00             $0.00                    $0.00
      Debt Secured by Vehicle                            $8,569.01         $8,569.01                  $855.31
      All Other Secured                                      $0.00             $0.00                    $0.00
TOTAL SECURED:                                           $8,569.01         $8,569.01                  $855.31

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00             $0.00                    $0.00
       Domestic Support Ongoing                              $0.00             $0.00                    $0.00
       All Other Priority                                $4,934.96         $4,934.96                  $281.18
TOTAL PRIORITY:                                          $4,934.96         $4,934.96                  $281.18

GENERAL UNSECURED PAYMENTS:                          $15,109.47          $15,109.47               $1,742.86


Disbursements:

       Expenses of Administration                            $5,594.04
       Disbursements to Creditors                           $31,492.79

TOTAL DISBURSEMENTS :                                                                        $37,086.83




UST Form 101-13-FR-S (09/01/2009)
 Case 12-41192         Doc 108      Filed 10/02/18 Entered 10/02/18 13:32:14                 Desc Main
                                      Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
